DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 11/8/2020, 1/15/2021, 5/3/2021, 6/15/2021 and 12/1/2021 in this application cite hundreds of references.  Because of the excessive number of such cited references, only a cursory review of the references has been given by the examiner.  If the applicant wishes to point out more relevant ones of the references for examiner’s consideration, a submission of a statement of relevance comparing each such reference to the claimed invention is suggested.  
Claim Objections
Claims 1, 14, 19 and 20 are objected to because of the following informalities:  
In claim 1, line 2, “a layer comprising SiGe” should read --a layer comprising silicon germanium (SiGe)-- for clarity.
In claim 14, line 3, “a layer comprising SiGe” should read --a layer comprising silicon germanium (SiGe)-- for clarity.
In claim 19, line 2, “a layer comprising silicon germanium” should read --the layer comprising SiGe--. Support can be found at least in line 2 of the base claim 1.
In claim 19, line 3, “the layer comprising silicon germanium” should read --the layer comprising SiGe--.
In claim 20, line 2, “the layer comprising silicon germanium” should read --the layer comprising SiGe--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the feature “wherein a thickness of an interface layer between the second layer comprising silicon and the layer comprising silicon germanium is about 0.01 nm to about 20 nm” in lines 1-3. It is unclear what the feature specifically refers to, and thus this renders the claim indefinite.
For example, according to Figs. 1-3 and the descriptions thereof (e.g., [34], [36]), the transition layer formed between the second layer comprising silicon and the layer comprising SiGe has a thickness of about 0.01 nm to about 20 nm. Thus, it appears that “an interface layer” of claim 20 corresponds to “the transition layer” of the base claim 1.
For the examination purpose, “an interface layer” of claim 20 is interpreted to as --the transition layer--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by He CN 106898568 (the original document and machine-generated English translation thereof are used in rejection).
Regarding claim 1, He teaches a method of forming a structure (e.g., Fig. 1-2, translation, [35]-[45]), the method comprising the steps of: 
providing a substrate comprising a layer comprising SiGe (e.g., 200, Fig. 2A, translation, [38]) within a reaction chamber (e.g., translation, [41]); and 
forming a transition layer (e.g., 202, Fig. 2C, [45]) on the layer comprising SiGe by providing a gas comprising a mixture of: 
a first silicon-containing gas (e.g., dichlorosilane (DCS), translation, [45]); 
a halogen-containing gas (e.g., hydrogen chloride (HCl), translation, [45]); and 
a second silicon-containing gas (e.g., silane, translation, [45]) within the reaction chamber, 
wherein the first silicon-containing gas is different than the second silicon-containing gas (e.g., translation, [45]).
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Simonelli et al. US 2010/0148217.
Regarding claim 14, Simonelli teaches a method of forming a structure (e.g., Fig. 5, Fig. 14, [40], [53]-[58]), the method comprising the steps of: 
providing a substrate (e.g., 110, Fig. 14, [53]) within a reaction chamber (e.g., [53]); 
forming a layer comprising SiGe (e.g., 1410, Fig. 14, [54]) on a surface of the substrate using a silicon-containing precursor (e.g., dichlorosilane (DCS), [54]); and 
forming a transition layer (e.g., 1420, Fig. 14, [55]) on the layer comprising SiGe by providing a gas comprising a mixture of: 
a first silicon-containing gas (e.g., a portion of DCS, [57]); 
a halogen-containing gas (e.g., hydrogen chloride (HCl), [57]); and 
a second silicon-containing gas (e.g., another portion of DCS, [57]) within the reaction chamber.  
Regarding claim 15, Simonelli teaches the method of claim 14, wherein the silicon-containing precursor and the first silicon-containing gas comprise the same chemical formula (e.g., DCS).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong CN 105244263 (the original document and machine-generated English translation thereof are used in rejection).
Regarding claim 1, Zhong teaches a method of forming a structure (e.g., Figs. 3-4, translation, [10]-[18], [36]-[48]), the method comprising the steps of: 
providing a substrate comprising a layer comprising SiGe (e.g., structure including 301 and 305 (and/or 306), Fig. 4c: The term “providing” is broadly and reasonably interpreted to as --preparing-- in view of a dictionary definition. In Zhong, the structure including 301 and 305 (and/or 306) is prepared in epitaxial deposition, thus Zhong teaches the claimed feature.) in epitaxial deposition; and 
forming a transition layer on the layer comprising SiGe (e.g., 307, Fig. 4d) by providing a gas comprising a mixture of: 
a first silicon-containing gas (e.g., dichlorosilane, [18]); 
a halogen-containing gas (e.g., trichlorosilane, [18]); and 
a second silicon-containing gas (e.g., monosilane, [18]) in the epitaxial deposition, 
wherein the first silicon-containing gas is different than the second silicon-containing gas (e.g., [18]).
Zhong does not explicitly teach a reaction chamber in which the epitaxial deposition is performed.
It has been well known in the semiconductor art that epitaxial deposition is performed within a reaction chamber of epitaxial growth apparatus such as MOCVD, MBE, etc. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Zhong the epitaxial deposition may be performed within a reaction chamber of epitaxial growth apparatus for example.
Regarding claim 14, Zhong teaches a method of forming a structure (e.g., Figs. 3-4, translation, [10]-[18], [36]-[48]), the method comprising the steps of:
providing a substrate (e.g., 301, Fig. 4d, [37]) in epitaxial deposition; 
forming a layer comprising SiGe (e.g., 305 and/or 306, Figs. 4b-4c, [39], [41]) on a surface of the substrate using a silicon-containing precursor (e.g., silicon-containing precursor for SiGe growth); and 
forming a transition layer (e.g., 307, Fig. 4d) on the layer comprising SiGe by providing a gas comprising a mixture of: 
a first silicon-containing gas (e.g., dichlorosilane, [18]); 
a halogen-containing gas (e.g., trichlorosilane, [18]); and 
a second silicon-containing gas (e.g., monosilane, [18]) in the epitaxial deposition.  
Zhong does not explicitly teach a reaction chamber in which the epitaxial deposition is performed.
It has been well known in the semiconductor art that epitaxial deposition is performed within a reaction chamber of epitaxial growth apparatus such as MOCVD, MBE, etc. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Zhong the epitaxial deposition may be performed within a reaction chamber of epitaxial growth apparatus for example.
Claims 1-8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Simonelli et al. US 2010/0148217 in view of Chew et al. US 2010/0167505.
Regarding claim 1, Simonelli teaches a method of forming a structure (e.g., Fig. 5, Fig. 14, [40], [53]-[58]), the method comprising the steps of: 
providing a substrate comprising a layer comprising SiGe (e.g., 110, Fig. 14, [25]) within a reaction chamber (e.g., [53]); and 
forming a transition layer on the layer (e.g., 1410 and/or 1420, Fig. 14, [54], [55]) comprising SiGe by providing a gas comprising a mixture of: 
a first silicon-containing gas (e.g., dichlorosilane (DCS), [54], [57]); 
a halogen-containing gas (e.g., hydrogen chloride (HCl), [54], [57]) within the reaction chamber.
Simonelli does not explicitly teach a second silicon-containing gas, wherein the first silicon-containing gas is different than the second silicon-containing gas.  
Chew teaches a second silicon-containing gas (e.g., silane, [39]) and a first silicon-containing gas (e.g., DCS, [39]) in an epitaxial growth reactor, wherein the first silicon-containing gas is different than the second silicon-containing gas (e.g., Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Chew with that taught by Simonelli for the purpose of reducing the variation in epitaxial growth rate, thereby improving the device performance (e.g., Chew, [37], [39]). 
Regarding claim 2, Simonelli in view of Chew teaches the method of claim 1, wherein a chemical formula of the first silicon-containing gas comprises chlorine (e.g., Simonelli, DCS). 
 Regarding claim 3, Simonelli in view of Chew teaches the method of claim 1, wherein the first silicon-containing gas comprises one or more of dichlorosilane (DCS), chloropentamethyldisilane (CPMS), dichlorotetramethyldisilane (DTMS), hexachlorodisilane (HCDS), pentachlorodisilane (PCDS), and octachlorotrisilane (OCTS) (e.g., Simonelli, DCS).
Regarding claim 4, Simonelli in view of Chew teaches the method of claim 1, wherein the halogen-containing gas comprises hydrogen chloride (HCI) (e.g., Simonelli, HCl).
Regarding claim 5, Simonelli in view of Chew teaches the method of claim 1, wherein the second silicon-containing gas comprises one or more of silane (SiH4), disilane (Si2H6), trisilane (Si3H8) and tetrasilane (Si4H10) (e.g., Chew, silane).
Regarding claim 6, Simonelli in view of Chew teaches the method of claim 1, wherein the gas comprising the mixture comprises about 0.01 to about 100 percent of the first silicon-containing gas, about 0.01 to about 100 percent of the halogen-containing gas, and about 0.01 to about 100 percent of the second silicon-containing gas (e.g., Chew, gas mixture including DCS + SiH4 +HCl, Fig. 5).
Regarding claim 7, Simonelli in view of Chew teaches the method of claim 1, wherein a ratio of volumetric flowrates of the first silicon-containing gas to the second silicon-containing gas ranges from about 0.001 to about 10000 (e.g., Chew, 16/10, [39]).
Regarding claim 8, Simonelli in view of Chew teaches the method of claim 1, wherein a ratio of volumetric flowrates of halogen-containing gas to the second silicon-containing gas ranges from about 0.001 to about 10000 (e.g., Chew, 15/10, [39]).
Claims 1, 9-11, 13 and 18-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Simonelli et al. US 2010/0148217 (alternative interpretation is used in rejection) in view of Chew et al. US 2010/0167505.
Regarding claim 1, Simonelli teaches a method of forming a structure (e.g., Fig. 5, Fig. 14, [40], [53]-[58]), the method comprising the steps of: 
providing a substrate comprising a layer comprising SiGe (e.g., structure including 110 and 1410, Fig. 14, [54]: The term “providing” is broadly and reasonably interpreted to as --preparing-- in view of a dictionary definition. In Simonelli, the structure including 110 and 1410 is prepared within the reaction chamber, thus Simonelli teaches the claimed feature.) within a reaction chamber (e.g., [53]); and 
forming a transition layer (e.g., 1420, Fig. 14, [55]) on the layer comprising SiGe by providing a gas comprising a mixture of: 
a first silicon-containing gas (e.g., dichlorosilane (DCS), [57]); 
a halogen-containing gas (e.g., hydrogen chloride (HCl), [57]) within the reaction chamber.
Simonelli does not explicitly teach a second silicon-containing gas, wherein the first silicon-containing gas is different than the second silicon-containing gas.  
Chew teaches a second silicon-containing gas (e.g., silane, [39]) and a first silicon-containing gas (e.g., DCS, [39]) in an epitaxial growth reactor, wherein the first silicon-containing gas is different than the second silicon-containing gas (e.g., Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Chew with that taught by Simonelli for the purpose of reducing the variation in epitaxial growth rate, thereby improving the device performance (e.g., Chew, [37], [39]). 
Regarding claim 9, Simonelli in view of Chew teaches the method of claim 1, wherein the layer comprising SiGe is an epitaxial layer, and wherein the method further comprises a step of forming the epitaxial layer (e.g., Simonelli, [43]; 1400 including the SiGe layer 1410, which fills the S/D regions, is formed by epitaxial deposition).
Regarding claim 10, Simonelli in view of Chew teaches the method of claim 9 as discussed above.
Simonelli in view of Chew does not explicitly teach wherein the step of forming the epitaxial layer and the step of forming the transition layer are performed within the same reaction chamber without a vacuum break.
Simonelli in view of Chew, however, recognizes that the transition layer 1420 is selectively formed on the epitaxial SiGe layer 1410 to provide a very gentle transition of germanium content between 1410 and 1430 (e.g., Simonelli, [55]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Simonelli in view of Chew the step of forming the epitaxial layer and the step of forming the transition layer may be performed within the same reaction chamber without a vacuum break for the purpose of reducing cross-contamination and the manufacturing cost and time for example.
Regarding claim 11, Simonelli in view of Chew teaches the method of claim 9, further comprising a step of forming a layer comprising silicon (e.g., Simonelli, 1430, Fig. 14, [55], [53]) overlying the layer comprising SiGe, wherein the step of forming the epitaxial layer (e.g., Simonelli, 1410) is performed at a first temperature (e.g., Simonelli, [54]).
Simonelli in view of Chew does not explicitly teach the step of forming the layer comprising silicon (1430) is performed at a second temperature, and wherein the first temperature is different than the second temperature.  
Simonelli in view of Chew, however, recognizes that the layer 1430 includes a germanium content higher than that of the layer 1410 (e.g., Simonelli, [54], [58]). It has been well known in the semiconductor art that germanium content in SiGe growth depends on deposition temperature. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Simonelli in view of Chew the step of forming the layer comprising silicon (1430) may be performed at a second temperature, and wherein the first temperature is different than the second temperature, for example.  
Regarding claim 13, Simonelli in view of Chew teaches the method of claim 9, wherein the step of forming a transition layer (e.g., Simonelli, 1420) is performed without temperature change and/or at a third temperature (e.g., Simonelli, [56]).
Regarding claim 18, Simonelli in view of Chew teaches a structure formed according to a method of claim 1 (e.g., a structure in Fig. 5/Fig. 14 of Simonelli modified by Chew).
Regarding claim 19, Simonelli in view of Chew teaches the structure of claim 18, wherein the structure comprises a first layer comprising silicon (e.g., Simonelli, 110, Fig. 5, Fig. 14, [25]), a layer comprising silicon germanium (e.g., Simonelli, 1410, [54]) overlying the first layer comprising silicon, and a second layer comprising silicon (e.g., Simonelli, 1430, Fig. 14, [55], [53]) overlying the layer comprising silicon germanium.  
Regarding claim 20, Simonelli in view of Chew teaches the structure of claim 19, a thickness of an interface layer (e.g., Simonelli, 1420, Fig. 14, [55]; see the 112 rejection above) between the second layer comprising silicon and the layer comprising silicon germanium.
Simonelli in view of Chew does not explicitly teach a thickness of the interface layer is about 0.01 nm to about 20 nm.
Simonelli in view of Chew, however, recognizes that a thickness of the layer 1420 ranges between 15 nm and 45 nm, which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the method of Simonelli in view of Chew to have the claimed range since it has been held that where the criticality of the claimed range is not shown, the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Claims 1, 9 and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over He CN 106898568 (the original document and machine-generated English translation thereof are used in rejection) (alternative interpretation is used in rejection).
Regarding claim 1, He teaches a method of forming a structure (e.g., Fig. 1-2, translation, [35]-[45]), the method comprising the steps of: 
providing a substrate comprising a layer comprising SiGe (e.g., structure including 200 and 202, Fig. 2C, translation, [45]: The term “providing” is broadly and reasonably interpreted to as --preparing-- in view of a dictionary definition. In He, the structure including 200 and 202 is prepared in a reaction chamber, thus He teaches the claimed feature.) within a reaction chamber (e.g., translation, [41]).
He does not explicitly teach forming a transition layer on the layer comprising SiGe by providing a gas comprising a mixture of: a first silicon-containing gas; a halogen-containing gas; and a second silicon-containing gas within the reaction chamber, wherein the first silicon-containing gas is different than the second silicon-containing gas.  
He, however, recognizes that the steps S102 (baking process of 200) and S103 (epitaxial growth process to form the layer such as 201 or 202) are repeated to form two or more epitaxial layers on 200 (e.g., translation, [44]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in He the steps S102 and S103 may be repeated multiple times to form a stack of six epitaxial layers on 200, which includes first 201/first 202/second 201/second 202/third 201/third 202 for the purpose of enhancing the monitoring quality for example (e.g., translation, [50]). In this case, He thus teaches forming a transition layer (e.g., second 202 of the stack) on the layer comprising SiGe by providing a gas comprising a mixture of: a first silicon-containing gas (e.g., dichlorosilane (DCS), translation, [45]); a halogen-containing gas (e.g., hydrogen chloride (HCl), translation, [45]); and a second silicon-containing gas (e.g., silane, translation, [45]) within the reaction chamber, wherein the first silicon-containing gas (e.g., DCS) is different than the second silicon-containing gas (e.g., silane).  
Regarding claim 9, He teaches the method of claim 1, wherein the layer comprising SiGe is an epitaxial layer (e.g., first 202 (see the discussion regarding claim 1 above), [45]), and wherein the method further comprises a step of forming the epitaxial layer (e.g., [45]).  
Regarding claim 12, He teaches the method of claim 9, further comprising a step of forming a layer comprising silicon (e.g., third 202 (see the discussion regarding claim 1 above, [45]) overlying the layer comprising SiGe (e.g., first 202 (see the discussion regarding claim 1 above), [45]), wherein the step of forming the epitaxial layer is performed at a first temperature (e.g., translation, [11]) and the step of forming the layer comprising silicon is performed at a second temperature (e.g., translation, [11]), and wherein the second temperature is greater than or equal to the first temperature (e.g., translation, [11]).  
Claims 14-17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over He CN 106898568 (the original document and machine-generated English translation thereof are used in rejection).
Regarding claim 14, He teaches a method of forming a structure (e.g., Fig. 1-2, translation, [35]-[45]), the method comprising the steps of: 
providing a substrate (e.g., 200, Fig. 2A, translation, [38]) within a reaction chamber (e.g., translation, [41]); 
forming a layer comprising SiGe (e.g., 202, Fig. 2A, translation, [45]) on a surface of the substrate using a silicon-containing precursor (e.g., dichlorosilane (DCS), translation, [45]).  
He does not explicitly teach forming a transition layer on the layer comprising SiGe by providing a gas comprising a mixture of: a first silicon-containing gas; a halogen-containing gas; and a second silicon-containing gas within the reaction chamber.
He, however, recognizes that the steps S102 (baking process of 200) and S103 (epitaxial growth process to form the layer such as 201 or 202) are repeated to form two or more epitaxial layers on 200 (e.g., translation, [44]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in He the steps S102 and S103 may be repeated multiple times to form a stack of six epitaxial layers on 200, which includes first 201/first 202/second 201/second 202/third 201/third 202 for the purpose of enhancing the monitoring quality for example (e.g., translation, [50]). In this case, He thus teaches forming a transition layer (e.g., second 202 of the stack) on the layer comprising SiGe by providing a gas comprising a mixture of: a first silicon-containing gas (e.g., dichlorosilane (DCS), translation, [45]); a halogen-containing gas (e.g., hydrogen chloride (HCl), translation, [45]); and a second silicon-containing gas (e.g., silane, translation, [45]) within the reaction chamber.
Regarding claim 15, He teaches the method of claim 14, wherein the silicon-containing precursor and the first silicon-containing gas comprise the same chemical formula (e.g., DCS, translation, [45]). 
Regarding claim 16, He teaches the method of claim 14, wherein the steps of forming a layer comprising SiGe and forming a transition layer are repeated (see the discussion with respect to claim 14 above).
Regarding claim 17, He teaches the method of claim 14, wherein the second silicon-containing gas comprises a silane (e.g., silane, translation, [45]).
Claim 17 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Simonelli et al. US 2010/0148217 in view of Chidambaram et al. US 2005/0139872.
Regarding claim 17, Simonelli teaches the method of claim 14 as discussed above.
Simonelli does not explicitly teach wherein the second silicon-containing gas comprises a silane.  
Simonelli, however, recognizes that the second silicon-containing gas comprises DCS (e.g., [57]). 
One of ordinary skill in the art would have known that silane and dichlorosilane (DCS) are silicon sources for epitaxial deposition commonly used in the semiconductor industry as suggested by Chidambaram (e.g., [34]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute silane taught by Chidambaram for DCS taught by Simonelli to arrive at the claimed invention, because silane and DCS were known in the semiconductor art as alternative embodiments of silicon sources for epitaxial deposition as suggested by Chidambaram, selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        October 18, 2022